The rule requiring common carriers to exercise the highest degree of care toward their passengers should be applied to dangers naturally to be apprehended from unsafe roadbeds, defective machinery and appliances, imperfect conveyances and equipment, the conduct of employees, and other conditions connected with the business of transportation within the control of the carriers.
Such rule, however, should not be invoked against a carrier where injury occurs to a passenger primarily from the carelessness of another passenger, as in the present case. In such situation the carrier should be held only to the exercise of ordinary care and diligence for the protection of the passenger and, when sued, is entitled to have the case submitted and considered on such basis.
The case appearing to be most nearly in point in support of this proposition is Bassell v. Hines, Dir. Genl. of Rds. (C. C. A., 6), 269 F., 231, 12 A. L. R., 1361.
DAY, J., concurs in the foregoing dissenting opinion. *Page 129